DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the limitation " the separate memory module” in line 1.  There is insufficient antecedent basis for this limitation in the claim.   Appropriate correction is required.
Double Patenting
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17, 380, 035  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue or not identical, they are not patentably distinct from each other because all of the claims are obviously expressly found an implied in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5  is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 , line 2, the limitations “ so as be inaccessible in technical  terms” renders the claim indefinite.  It is unclear what the phrase “ inaccessible in technical terms entails.  Technical terms  can define a variety of special terms  that convey concentrated meanings that have been built up over significant periods of  study of a field.  As such, one of ordinary skill would have not been able to ascertain the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6 are rejected under 35 U.S.C. 102a1/a2  as being anticipated by Henry et al. US Publication No. 2019/0130238.
Re Claim 1, Henry discloses an electrical unit having a microcontroller-based electronic circuit (112), the electrical unit comprising: a memory module connected to a microcontroller of the microcontroller-based electronic circuit and configured to store data during operation of the electrical unit (P23) ; and a wireless interface via which the data can be read out from the memory module (P17 and 18).
Re Claim 2, Henry discloses the electrical unit according to claim 1, wherein the electrical unit is formed as a field device or as an electrical plug connector (P15 and P18).
Re Claim 3, Henry discloses the electrical unit according to claim 1, wherein the separate memory module is configured to be addressable as a passive RFID tag (P17 , RFID tag equivalent to transponder ).
Re Claim 4, Henry discloses the electrical unit according to claim 1, wherein the memory module has a transponder (P17).
Re Claim 6, Henry discloses the electrical unit according to claim 1, wherein the data comprise station parameters of the device or other operating parameters (P15) .
Claim(s) 7, 8 and 10 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Yokoyana et al. US Publication No. 2005/0280511.
Re Claim 7, Yokoyama discloses a method for reading out device parameters of an electrical unit, the method comprising: storing data on an operating time of the electrical unit in a memory module (P77, P80, P96); reading out, after the electrical unit has a malfunction after which the electrical unit cannot communicate via wired channels and the microcontroller of the electrical unit is no longer addressable and the electrical unit is not connected to a power supply, the data from the memory module via the wireless interface (P77, P80, P96) .
Re Claim 8, Yokoyama discloses the method according to claim 7, further comprising the step of: reading out the data from the memory module via the wireless interface via RFID or NFC (P80). 
Re Claim 10, Yokoyama discloses the method according to claim 7, further comprising interpreting the read-out data on the basis of a predefined evaluation mapping (P70; Fig. 4) . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyana et al. US Publication No. 2005/0280511 in view of Mochizuki et al. US Publication No. 2020/0293848.
Re Claim 9, Yokoyana discloses the method according to claim 7.
Yokoyana fails to disclose displaying the read-out data on a mobile terminal.
Mochizuki discloses displaying the read-out data on a mobile terminal (P183; Fig. 27).
	Given the teachings of Mochizuki it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yokoyana with displaying the read-out data on a mobile terminal.
	A display section provides easy operation and immediate interaction with the data.

Conclusion
The following reference is cited but not relied upon:  
Nummila discloses a method for determining a value of an environment variable using raw data from an energetically essentially passive remote-access apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887